DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “light” in claim  10 is a relative term which renders the claim indefinite. The term “light” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. . Applicant’s specification does not make clear what  “light alloy” means, and only gives aluminum as an example, and mentions that the tool is lighter than tools made of steel. The metes and bounds are not clear, and thus the claim is indefinite.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8-10, 12-13 and 15  is/are rejected under 35 U.S.C. 102a1 as being anticipated by CN 109812245 A to HOU and as evidenced by  US 20170029959 A1 to Lu .
 HOU disclose:
1. An downhole tool, comprising: 
a body 23; and 
a coating 22 formed by a plasma electrolytic process on the body. ( See abstract and figures, see also page 2, 4th from last paragraph “In a preferred embodiment, the water-proof coating is made of organic material, said anti-erosion coat is made of hard alloy or wearable ceramic material, the adhesive coating is generated by micro-arc oxidation by the dissolved base material.” “micro-arc oxidation” is considered as the same as a plasma electrolytic process, as evidenced by Lu [0036]  )
8. A downhole tool according to claim 1 wherein the body 23 is constructed of aluminum.(Page  5, 2nd full paragraph)
9. A downhole tool according to claim 1 wherein the body is constructed of dissolvable material.(Page  5, 2nd full paragraph)
10. A downhole tool according to claim 1 wherein the body is constructed of a light alloy. (Page  5, 2nd full paragraph, as per applicant’s specification a light alloy  includes aluminum)
12. A downhole tool according to claim 1 wherein the coating 22 is formed on a portion of the body 23(Figure 5).
13. A process for making a downhole tool, comprising the steps: 
making a body; and 
treating the body by a plasma electrolytic process.( As above with claim 1, Hou makes the downhole tool and treats at least the ball seat with micro-arc oxidation to produce a coating, which is   considered as the same as a plasma electrolytic process, as evidenced by Lu [0036] )
15. An apparatus prepared by a process comprising the steps of: 
making a downhole tool body; and 
treating the downhole tool body by a plasma electrolytic process.( As above with claim 1, Hou makes the downhole tool and treats at least the ball seat with micro-arc oxidation to produce a coating, which is   considered as the same as a plasma electrolytic process, as evidenced by Lu [0036] )


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-10, and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9273527 B2 to Badrak in view of US 6365028 B1 to Shatrov.
Regarding claim 1:  Badrak discloses 
1. An downhole tool 400, comprising: 
a body 320  and 
a coating 350 formed on the body.
	However Badrak fails to disclose a plasma electrolytic process.
Shatrov teaches plasma electrolyte oxide coating of aluminum alloys
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  modified the processing step of Badrak to form a hard coating on his aluminum slip 320  with the process of Shatrov, so as to arrive at a coating with an increased microhardness, density and  strength of adhesion to the substrate.  Furthermore, this would amount to  no more than the Use of known technique to improve similar devices (methods, or products) in the same way (The goal of Badrak is a hard exterior layer 350, and the goal of Shatrov is also a hard layer).
Regarding claim 2:  Badrak discloses  2. A downhole tool according to claim 1 wherein the tool is a slip 320.
Regarding claim 3:  Badrak discloses 3. A downhole tool according to claim 2 wherein the slip is a wicker slip (Figure 5a).
Regarding claim 4:  Badrak discloses 4. A downhole tool according to claim 2 wherein the slip is a flat wedge slip.( Figure 5a, figure 3A, as best under stood the slip is a flat wedge style slip)
Regarding claim 5:  Badrak discloses 5. A downhole tool according to claim 2 wherein the slip is a hydraulic hold down slip.(Col 2, lines 50-56)
Regarding claim 8:  Badrak discloses 8. A downhole tool according to claim 1 wherein the body 320 is constructed of aluminum.(abstract)
Regarding claim 9:  Badrak discloses 9. A downhole tool according to claim 1 wherein the body is constructed of dissolvable material.(abstract, magnesium as per applicant’s specification)
Regarding claim 10:  Badrak discloses 10. A downhole tool according to claim 1 wherein the body is constructed of a light alloy. (Abstract, as per applicant’s specification a light alloy  includes aluminum)
Regarding claim 12:  Badrak discloses 12. A downhole tool according to claim 1 wherein the coating 350 is formed on a portion of the body 320 (Figure 5a).
Regarding claim 13:  Badrak discloses 13. A process for making a downhole tool, comprising the steps: 
making a body 320; and 
treating the body (coating 350 by  400).
However Badrak fails to disclose a plasma electrolytic process.
Shatrov teaches plasma electrolyte oxide coating of aluminum alloys
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  modified the processing step of Badrak to form a hard coating on his aluminum slip 320  with the process of Shatrov, so as to arrive at a coating with an increased microhardness, density and  strength of adhesion to the substrate.  Furthermore, this would amount to  no more than the Use of known technique to improve similar devices (methods, or products) in the same way (The goal of Badrak is a hard exterior layer 350, and the goal of Shatrov is also a hard layer).
Regarding claim 14:  Badrak discloses 14. A process according to claim 13 wherein the tool is a slip 320.
15. An apparatus prepared by a process comprising the steps of: 
making a downhole tool body 320; and 
treating the downhole tool body(coating 350 by  400).
However Badrak fails to disclose a plasma electrolytic process.
Shatrov teaches plasma electrolyte oxide coating of aluminum alloys
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  modified the processing step of Badrak to form a hard coating on his aluminum slip 320  with the process of Shatrov, so as to arrive at a coating with an increased microhardness, density and  strength of adhesion to the substrate.  Furthermore, this would amount to  no more than the Use of known technique to improve similar devices (methods, or products) in the same way (The goal of Badrak is a hard exterior layer 350, and the goal of Shatrov is also a hard layer).
Regarding claim 16:  Badrak discloses 16. 16. An apparatus according to claim 15 wherein the downhole tool is a slip 320.



Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9273527 B2 to Badrak  and US 6365028 B1 to Shatrov, further in view of  US 20140166313 A to Moore
Regarding claim 6:  Badrak discloses the claimed invention can be part of any downhole tool (abstract) however does not explicitly disclose wherein the tool is a drag block.
Moore teaches a packer with slips and drag blocks 42 that have been hardened [0046].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  modified Badrak and added hardened drag blocks to his system, in view of Moore and this amounts to no more than combining prior art elements according to known methods to yield predictable results

Claims 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9273527 B2 to Badrak  and US 6365028 B1 to Shatrov, further in view of  US 20150368994 A1 to Mhaskar
Regarding claim 7:  Badrak as modified, discloses the claimed invention except wherein the tool is a button.
Mhaskar teaches a slip 120 with hardened buttons 130 [0044].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  modified the combination of Badrak and Shatrov to use a slip with buttons, and harden the buttons, in view of Mhaskar, as a slip with buttons is a well-known type of slip and Simple substitution of one known element for another to obtain predictable results is well with in the skill of the ordinary practitioner. 
Regarding claim 11:  Badrak as modified, discloses the claimed invention except further including a button attached to the flat wedge slip.
Mhaskar teaches a slip 120 with hardened buttons 130 [0044].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  modified the combination of Badrak and Shatrov to use a slip with buttons, and harden the buttons, in view of Mhaskar, as a slip with buttons is a well-known type of slip and Simple substitution of one known element for another to obtain predictable results is well within the skill of the ordinary practitioner. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20210404277 A1 teaches downhole tools with components made by  a plasma electrolytic oxidation process.
US 20170029959 A1 teaches using micro arc oxidation to create an aluminum oxide coating for downhole tools.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A MACDONALD/
Primary Examiner, Art Unit 3674